                                                                                         FILED
                                                                                2018 Nov-13 PM 12:06
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION


GEORGE COWLIN,                            )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 7:17-cv-1746-MHH-HNJ
                                          )
CAPTAIN JOHN HUTTON and                   )
SERGEANT JAMES SEALEY,                    )
                                          )
      Defendants.                         )

                          MEMORANDUM OPINION
      On October 13, 2017, pro se plaintiff George Cowlin filed this action against

defendants Willie Bennett, John Hutton, and James Sealey. (Doc. 1). Mr. Cowlin

also moved to proceed in forma pauperis. The magistrate judge to whom this case

is assigned along with the undersigned district judge granted that motion. (Doc. 3).

      On October 26, 2017, the magistrate judge ordered Mr. Cowlin to amend his

complaint. (Doc. 6). Mr. Cowlin filed an amended complaint on November 9,

2017, against Mr. Hutton and Mr. Sealey; Mr. Cowlin did not assert a claim

against Mr. Bennett. (Doc. 7).

      The magistrate judge filed a report on July 2, 2018, recommending that this

Court dismiss this action without prejudice, pursuant to 28 U.S.C. § 1915A(b)(1),

for failing to state a claim. (Doc. 9). The magistrate judge advised Mr. Cowlin of
his right to file specific written objections within fourteen (14) days. (Doc. 9, p.

8). To date, Mr. Cowlin has not objected to the magistrate judge’s report and

recommendation, and Mr. Cowlin has not requested an opportunity to file an

amended complaint with respect to his contention that prison officials handcuffed

him to a wall for six or more hours. (Doc. 7, p. 5; Doc. 9, pp. 7-8).

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

       Based on its review of the record in this case, the Court finds no

misstatements of law in the report and no plain error in the magistrate judge’s

discussion of Mr. Cowlin’s factual allegations in the amended complaint. The

Court agrees with the magistrate judge -- Mr. Cowlin’s allegation (which is

assumed accurate at this early stage of the case) that prison officials cuffed him to

a wall for at least six hours is very concerning. But Mr. Cowlin has not tried to

correct the pleading deficiency that the magistrate judge identified with respect to

that allegation. Therefore, the Court adopts the magistrate judge’s report and

accepts his recommendation.


                                          2
      The Court will issue a separate final order consistent with this memorandum

opinion.

      DONE this 13th day of November, 2018.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                       3
